DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The examiner respectfully notes that three separate sets of Claims were filed 11/23/2021, and 09/13/2021. However, the instant Non-Final Office Action considers for examination purposes the Preliminary Amended set of claims filed on September 13, 2021. The other claim sets are identical and therefore the Amended claim set was used for compact prosecution.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 11/23/2021.  These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because its undue length (200 words), and the inclusion of legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the recitation of functional limitations and the purpose or intended use  of the apparatus being claimed. 
In this case, regarding claim 1 recitations of intended use “wherein the UV module has at least one UV light source for irradiating the inner wall of a pipe (material worked upon by the apparatus),” “wherein the control device actuates the operating appliance by way of the cable for the purposes of operating the UV light source,” and “a power supply circuit which controls or regulates the operating current of the UV light source.”
The examiner has fully considered the limitations. However, Applicant is respectfully reminded that the material or article worked upon does not limit apparatus claims (e.g., a pipe). As per MPEP 2115: Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Additionally, regarding the functional claim language and the recitation of intended use in claim 1, Applicant is reminded that, as per MPEP 2114 (II): "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Therefore, patentable weight would be given to those functional limitations that impart further structure to the claimed apparatus over the apparatuses of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 5 – 6 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. (US Pat. No. 5,423,630; Imoto), in view of Moeskjaer et al. (US PGPub. 2014/0044426 A1; Moeskjaer).

Regarding Claim 1, Imoto discloses a curing apparatus having at least one UV module (see Imoto’s Fig. 1), wherein 
the UV module (e.g., supporting members 1 and 2, tubular member 3, connecting rods 4; see Imoto’s FIG.1), has at least one UV light source (“ultraviolet lamp,” 11), capable of irradiating the inner wall of a pipe (“pipeline,” 7), wherein 
the UV module capable of been introduced into the pipe (7) (e.g., see Imoto at Col. 5, ll. 28 – 42), and being connected by means of a cable (16), cable (16) is attached to the rear supporting member (1) by a connector (17), and holds an air supply pipe (15) and an electric wire for supplying the UV lamp (11) and a cooling fan (14) with electricity (see Imoto at Col. 2, lines 52 – 56).
However, Imoto is silent to the UV module being connected to a control device that is situated outside of the pipe, wherein each UV module has at least one operating appliance that is connected to the cable and the UV light source, wherein the control device actuates the operating appliance by way of the cable for the purposes of operating the UV light source, and wherein each of said at least one operating appliances has a power supply circuit which controls or regulates the operating current of the UV light source.

In the same field of endeavor of systems for curing a pipeline liner, Moeskjaer discloses an apparatus for curing a liner of a pipeline, a method of curing a liner of a pipeline and a system or set (modules), of apparatuses for curing a liner of a pipeline [0003]. 
Moeskjaer curing apparatus uses a plurality of LED's to irradiate electromagnetic radiation at a specific wavelength or a specific wavelength range [0018]; However, Moeskjaer discloses that the electromagnetic radiation may additionally or alternatively comprise IR, alternatively or additionally UV [0023]. 
Moeskjaer further discloses said UV modules are connected by a transmission cable (44, see [0074]) to a control device (40), that is situated outside of the pipe (see Fig. 1), wherein each UV module (30) has at least one operating appliance (e.g. detectors), that is connected to the cable and the UV light source (see [0076]), wherein the control device (40) actuates the operating appliance by way of the cable for the purposes of operating the UV light source (see [0077]). 
At [0033], Moeskjaer discloses that the apparatus is provided with an IR detector that allows the apparatus to focus on and adjacent liner surface for detecting the temperature of the liner, which IR detector is connected to measuring wires (analogous to the claimed “data lines”) and optionally connected through electronic circuitry to a common measuring cable, e.g. through multiplexing, such as time or frequency multiplexing elements or simple HF or RF modulation circuits (reading on the claimed limitation “wherein said cable further comprises two or more wires as a power supply line and two or more further wires as a data line”), to determine the actual temperature of the liner, allowing the apparatus to be moved controlled by the detection of the temperature signal, i.e. in response to detection of the completion of the curing process at a location. 
Furthermore, Moeskjaer recognizes the advantages of his embodiment over embodiments disclosed in prior art, wherein a simple technical monitoring system, to assess whether or not the device is operating, was not available [0009] (see also [0033]), and discloses that the central processing unit or computer (40), being connected to a monitor (50) and further to a signaling cable (49), connected to a PC (56), allows the overall operation of the system (10) to be monitored and also controlled by an operator [0077]. 
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to have modify Imoto’s curing apparatus with a UV module been connected to a control device that is situated outside of a pipe, and wherein each UV module has at least one operating appliance that is connected to the cable and the UV light source, wherein said control device actuates the operating appliance by way of the cable for the purposes of operating the UV light source, as taught by Moeskjaer.
One of ordinary skill in the art would have been motivated to modify Imoto’s curing apparatus with the teaching of Moeskjaer for the purpose of, e.g. provide Imoto’s curing apparatus with the capability of determining the actual temperature of the liner, allowing the apparatus to be moved controlled by the detection of the temperature signal, i.e. in response to detection of the completion of the curing process at a location. Moeskjaer at [0033].

As to the limitation “wherein each of said at least one operating appliances has a power supply circuit which controls or regulates the operating current of the UV light source,” the Examiner notes that Imoto’s operating appliance is connected to a cable (Imoto’s cable 16) and the UV light source (11) (Col. 3, lines 51-56), which is controlled to actuate the operating appliance by way of the cable (16) for the purposes of operating the UV light source (see Imoto’s Col. 6, lines 25-31). 
Furthermore, Moeskjaer discloses a controller (40), which includes power supply (41) connected through a signaling cable (48) to a monitor (50) and to a PC (56) through which the overall operation of the system (10) may be monitored and also controlled by an operator (see Moeskjaer’s [0077]).  
Therefore, it would be obvious that Imoto/Moeskjaer operating appliance, would be capable of performing the intended use of controlling or regulating the operating current of the UV light source, as claimed in claim 1.

Regarding Claim 2. Imoto/Moeskjaer discloses the curing apparatus as claimed 
in claim 1, wherein the operating appliance has an ignition device for igniting the UV light source that is embodied as a discharge lamp (e.g., see Moeskjaer at [0076], “The transmission cable 44 supplies electrical power to the apparatuses 30 and further supplies electrical signals from detectors of the apparatuses 30 to the central processing unit or computer 40.”).

Regarding Claim 5. Imoto/Moeskjaer discloses the curing apparatus as claimed in claim 1, wherein two or more operating appliances are connected in parallel with the wires of the power supply line and the wires of the data line (e.g., see Moeskjaer at [0031], “In the co-operating connectors electrical connectors may be included for interconnecting the power supply lines and optionally additional signaling lines to be discussed below and also possibly linking the through-going passages of the individual apparatuses together for providing a through-going cooling fluid passage through all apparatuses of the assembly of apparatuses,” and Figs. 1 & 10).

Regarding Claim 6. Imoto/Moeskjaer discloses the curing apparatus as claimed 
in claim 4, wherein the operating appliance has a serial data interface (e.g., “signal cable, 42, “transmission cable,” 44), which uses the wires of the data line for data transfer between the operating appliance and the control device (e.g., see Moeskjaer at [0075-0076], “a central interface box connected through a signal cable 42 to a central computer processing unit 40 of the system 10.”).

Regarding Claim 11. Imoto/Moeskjaer discloses the curing apparatus as claimed in claim 1, wherein the cable (e.g., Moeskjaer’s “pulling cable,” 32) is embodied as a pull cable, by means of which a plurality of similar UV modules that are strung in succession (see Moeskjaer at [0031], and coupled to one another (see Moeskjaer’s Fig. 2), are movable through the pipe (see Moeskjaer’s [0074 – 0075]).

Regarding Claim 12. Imoto/Moeskjaer discloses the curing apparatus as claimed in claim 1, wherein each UV module has one or more temperature detectors that are connected to, or integrated in, the operating appliance (see Moeskjaer at [0033], “[0033] According to a particular feature of the apparatus according to the first aspect of the present invention an IR detector is provided in the apparatus for focusing on and adjacent liner surface for detecting the temperature of the liner,” and [0029], [0079]).

Regarding Claim 13. Imoto/Moeskjaer discloses the curing apparatus as claimed in claim 12, wherein the temperature detectors measure the surface temperature of the inner wall of the pipe (see Moeskjaer at [0033], “[0033] According to a particular feature of the apparatus according to the first aspect of the present invention an IR detector is provided in the apparatus for focusing on and adjacent liner surface for detecting the temperature of the liner,”  [0079], lines 3 – 9).

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto in view of Moeskjaer, as applied to claim 1, and further in view of Hesterman et al. (US Pat. No. 5,877,592).
Regarding Claim 7. Imoto/Moeskjaer discloses the curing apparatus as claimed in claim 4, wherein the operating appliance has an input-side rectifier that is connected to the power supply line (see Moeskjaer’s [0024] where Moeskjaer discloses the use of DC or AC current alternatively).
However, Imoto/Moeskjaer fail to disclose the operating appliance having an inverter connected to the rectifier and actuated by a microcontroller, said inverter being connected on the output side to the UV light source.
Hesterman, directed to electronic ballasts that provide filament heating before applying the lamp starting voltage, a technique known as programmed starting, that utilize dual-mode inverters to achieve filament preheating (Col. 1, lines 5 – 9).
Hesterman discloses a programmed start ballast circuit having a parallel-resonant inverter that receives power from a dc power supply and provides high-frequency power to operate one or more fluorescent lamps, this parallel-resonant inverter has a dc choke inductor, a resonating inductance, a resonating capacitance, and first and second sets of main switching transistors, each of which contains at least one transistor, the dc choke inductor has at least one main winding and at least two additional windings that are used to provide filament heating (Col. 3, lines 13 – 30). 
Furthermore, Hesterman discloses that the programmed starting, improves lamp life by using said soft starting methods (Col. 1, lines 38 – 40, and Col. 2, lines 27 – 41). 
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention to have modify Imoto/Moeskjaer’s curing apparatus so as to have an inverter connected to the rectifier and actuated by a microcontroller, said inverter being connected on the output side to the UV light source, similar to Hesterman’s embodiment for programmed starting, as taught by Hesterman.
One of ordinary skill in the art would have been motivated to pursue the modification for the purpose of, e.g., improve UV lamp service life, since Hesterman teaches that the programmed starting improves lamp life (see Hesterman at Col. 1, lines 38 – 40, and Col. 2, lines 27 – 41).

Regarding Claim 8. Imoto/Moeskjaer/Hesterman discloses the curing apparatus as claimed in claim 7, wherein the inverter is connected, on the output side, to a voltage overshoot circuit (L, C) (see Hesterman’s Col. 7, lines 14 – 27), the latter producing at the input of the UV light source an ignition voltage that has overshot an operating voltage of the UV light source (see Hesterman’s Col. 7, line 19 – 23), depending on the frequency of the output voltage of the inverter (see Hesterman’s Col. 7, line 41 – 44).

Regarding Claim 9. Imoto/Moeskjaer/Hesterman discloses the curing apparatus as claimed in claim 7, wherein the inverter is connected, on the output side, to a voltage overshoot circuit that, by way of an impulsive discharge of a capacitor (C) via an additional winding of a choke (L) connected on the output side to the inverter (see Hesterman’s Col. 5, line 32 – 40), produces an ignition voltage that has overshot an operating voltage of the UV light source at the UV light source (see Hesterman’s Col. 7, line 19 – 23).

Regarding Claim 10. Imoto/Moeskjaer/Hesterman discloses the curing apparatus as claimed in claim 7, wherein the operating appliance has a current measuring device (A) (see the annotated copy of a portion of Imoto’s Fig. 10 below), that is connected to, or integrated in, the microcontroller, said current measuring device would be able of measuring the current flowing through the UV light source.
An annotated copy of a portion of Imoto’s Figure 10 is provided below:

    PNG
    media_image1.png
    705
    681
    media_image1.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Imoto in 
view of Moeskjaer, as applied to claim 1, and further in view of Mirsky et. al. (US PGPub. 2015/0015141A1), and FORNASIERO et al. (US PGPub. 2012/0161647 A1 – hereinafter “FORNASIERO”).
Regarding Claim 14, Imoto/Moeskjaer discloses the curing apparatus as claimed in claim 1, wherein the operating appliance further comprises one or more photo sensors (Moeskjaer has: heat, IR, and movement sensors), that are connected to, or integrated in, the microcontroller (see Moeskjaer at [0053 – 0055]), a temperature sensor for measuring the system temperature of the respective UV module or the air temperature in the surroundings of the UV module (see Moeskjaer at [0033] & [0079]), and a position sensor for capturing the position of the respective UV module in the pipe (“detector wheel,” 38).
However, Imoto/Moeskjaer does not specifically disclose a photo sensor for measuring the produced UV light intensity, and a spatial orientation sensor for capturing the longitudinal or transverse tilt of at least one of the UV module.
	
Mirsky, directed to a power supply for use in an accelerated weathering test apparatus, which can ignite the lamp without using a separate igniter and control both the xenon lamp radiated spectrum and its intensity in order to fully simulate the sun's daily cycle, improve the ultraviolet output, reduce the infrared radiation, and compensate for the xenon lamp aging (Abstract).
Mirsky discloses an embodiment (see Fig. 5), in which a current sense circuit may include a photo-sensor (24) connected to the photo-receiver (26), which in turn is connected to the feedback control circuit (6) and can assist in irradiance stabilization and aging compensation as well as assist in irradiance spectrum shaping. 
Mirsky states that in addition to or in place of photo sensor (24) and photo receiver (26) a current sensor can be used assist to adjust, monitor, or control the voltage and the current [0040].
It would have been obvious for a person having ordinary skill in the art at the time of effectively filing the claimed invention to have modify Imoto/Moeskjaer’s curing apparatus so as to include a photo sensor, capable of measuring the produced UV light intensity by a lamp, since Mirsky teaches that providing a photo-sensor connected to a photo-receiver, which in turn is connected to a feedback control circuit, can assist in irradiance stabilization and aging compensation as well as assist in irradiance spectrum shaping of a lamp. Mirsky at [0040].
	
FORNASIERO, directed to a medical lighting device and to a process for operating a medical lighting device [0001], having a position sensor (25), discloses that a horizontal-vertical position (58) of the operating unit (200) in the room and a light marking position (38) on a reclining surface (99) are determined by the position sensor (25). 
FORNASIERO discloses that the position sensor (25) is designed to detect a first angle, which corresponds to a tilting of the operating unit in relation to a surface defined by the horizontal reference lines in parallel to the ceiling of the room and to the floor of the room and/or a second angle, which corresponds to a tilting of the operating unit in relation to the vertical reference line [0052]. 
Furthermore, FORNASIERO discloses the invention provides a lighting device and a process for operating the lighting device, so that controlling of the lighting is made possible with improved and with simplified handling [0014].
	It would have been obvious for a person having ordinary skill in the art at the time of effectively filing the claimed invention to have further modify Imoto/Moeskjaer/Mirsky’s curing apparatus so as to include a spatial orientation sensor, capable of capturing the longitudinal or transverse tilt of at least one of the UV module, since FORNASIERO teaches that by providing a lighting device with such spatial orientation sensor, allows for the improved and simplified handling control of the lighting device [0014], a person of ordinary skill in the art would be motivated to provide such sensor for the purpose of further providing the curing device with a capability of orientation, further improving or fine tuning the curing process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MOLL et al. (DE 42 06 035 C1); Discloses device for hardening synthetic resins - has radiation source for internal walls of longitudinal hollow areas which is operable at high speed;
REUTEMANN (WO 0003863 A1); Discloses radiation source for irradiating the inner walls of long hollow cavities;
Wind et al. (US PGPub. No. 2019/0101238 A1); Discloses a length-adjustable device for curing a tubular liner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712